Case 14-20455-jrs     Doc 56     Filed 12/17/18 Entered 12/17/18 14:53:19   Desc Main
                                 Document      Page 1 of 2


                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                            GAINESVILLE DIVISION


IN RE:                                            )     CHAPTER 13
JEFFREY MICHAEL HUTCHISON                         )     CASE NUMBER G14-20455-JRS
                                                  )
    DEBTOR                                        )




                WITHDRAWAL OF TRUSTEE'S MOTION TO DISMISS
   COMES NOW Nancy Whaley, Standing Chapter 13 Trustee, in the above styled matter, and
withdraws the Motion To Dismiss filed by the Trustee.




Respectfully Submitted,


/s/____________________________________
  Eric W. Roach
  Attorney for the Chapter 13 Trustee
  State Bar No. 143194
  303 Peachtree Center Avenue, NE
  Suite 120
  Atlanta, GA 30303
  678-992-1201
Case 14-20455-jrs      Doc 56     Filed 12/17/18 Entered 12/17/18 14:53:19          Desc Main
                                  Document      Page 2 of 2


                                CERTIFICATE OF SERVICE

Case No.: G14-20455-JRS

This is to certify that I have this day served the following with a copy of the foregoing Chapter
13 Trustee withdraws the Trustee's Motion to Dismiss by depositing in the United States mail a
copy of same in a properly addressed envelope with adequate postage thereon.

Debtor(s):
JEFFREY MICHAEL HUTCHISON
416 BRIARWOOD RD
WINDER, GA 30680




By Consent of the parties, the following have received an electronic copy of the foregoing
Chapter 13 Trustee withdraws the Trustee's Motion to Dismiss through the Court's Electronic
Case Filing system.

Attorney for the Debtor(s):
BURROW & ASSOCIATES, LLC
court@legalatlanta.com




This the 17th day of December, 2018.


/s/___________________________________________
  Eric W. Roach
  Attorney for the Chapter 13 Trustee
  State Bar No. 143194
  303 Peachtree Center Avenue, NE
  Suite 120
  Atlanta, GA 30303
  678-992-1201
